 1

 2

 3

 4

 5

 6

 7                       UNITED STATES DISTRICT COURT
 8                      SOUTHERN DISTRICT OF CALIFORNIA
 9

10   SAFECO INSURANCE COMPANY                   Case No. 3:20-cv-00211-MMA-AHG
     OF AMERICA,
11
           Plaintiff,                           ORDER GRANTING JOINT
12                                              MOTION TO EXTEND TIME FOR
                  v.
13                                              DEFENDANT LARRY NELSON TO
     LARRY NELSON, et al.,                      RESPOND TO PLAINTIFF’S
14                                              COMPLAINT
           Defendants.
15
                                                [Doc. No. 4]
16

17

18

19        Having considered the Joint Motion to Extend Time for Defendant LARRY
20   NELSON to Respond to Plaintiff SAFECO INSURANCE COMPANY OF
21   AMERICA’s Complaint (the “Joint Motion”), and good cause having been shown,
22   the Court GRANTS the Joint Motion. Accordingly, IT IS HEREBY ORDERED
23   THAT Defendant LARRY NELSON shall respond to the Complaint of Plaintiff
24   SAFECO INSURANCE COMPANY OF AMERICA on or before May 4, 2020.
25        IT IS SO ORDERED
26   DATED: April 9, 2020
27

28


                                          -1-                            20-cv-00211
